                                                          JS-6



 1   MICHAEL E. GATES, City Attorney (SBN 258446)
     BRIAN L. WILLIAMS, Sr. Trial Counsel (SBN 227948)
 2   JEMMA E. DUNN, Sr. Deputy City Attorney (SBN 258454)
 3   DANIEL S. CHA, Sr. Deputy City Attorney (SBN 260256)
     2000 Main Street, P.O. Box 190
 4   Huntington Beach, CA 92648
 5   (714) 536-5555
     FAX (714) 374-1590
 6   Email: Brian.Williams@surfcity-hb.org
            Jemma.Dunn@surfcity-hb.org
 7          Daniel.Cha@surfcity-hb.org
 8
     Attorneys for Defendants
 9   CITY OF HUNTINGTON BEACH, BRANDON D. ROCKETT AND DANIEL M.
     SUBIA
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13
14   STEPHAN SHAY, an individual             ) Case No. 8:17-CV-744 AG (JCGx)
     NATHAN SHAY, an individual,             )
15                                           )
                                             ) JUDGMENT
16                                           )
                  Plaintiffs,                )
17                                           )
            vs.                              )
18
     CITY OF HUNTINGTON BEACH, a ))
19   public entity, OFFICER BRANDON D. )
20   ROCKETT #422090, as an individual )
                                             )
     and a peace officer, OFFICER DANIEL )
21   M. SUBIA #421221, as an individual )
22   and a peace officer and DOES 1 through ))
     10, inclusive,                          )
23                                           )
                                             )
24                Defendants.                )
25
26   ///
27   ///
28   ///

                                          1

                              JUDGMENT
 1                                        JUDGMENT
 2         On September 18, 2018, this Court dismissed Plaintiffs Nathan Shay’s and
 3   Stephan Shay’s Ninth, Tenth, Eleventh, Twelfth, and Thirteenth Claims for Relief,
 4   with prejudice, and dismissed the action in its entirety, with prejudice, as to
 5   Defendant City of Huntington Beach. On September 27, 2018, this Court granted
 6   Defendants’ Motion for Summary Judgment as to Plaintiffs’ First, Second, Third,
 7   and Eighth Claims for Relief.
 8         On November 13, 2018, with the Honorable Judge Andrew Guilford
 9   presiding, this matter came on for jury trial between Plaintiffs Nathan Shay and
10   Stephan Shay, and the remaining Defendants Officer Brandon Rockett and Officer
11   Daniel Subia on the remaining claims. After hearing the evidence and the
12   arguments of counsel, the case was submitted to the jury on November 15, 2018.
13   The jury deliberated and, on November 16, 2018, the jury rendered a unanimous
14   verdict in favor of Defendants Officer Brandon Rockett and Officer Daniel Subia on
15   all the claims.
16         Pursuant to Federal Rules of Civil Procedure 54(a) and 58(b), by reason of the
17   referenced verdict, and by reason of the Court’s prior orders in this action, IT IS
18   HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
19         Plaintiffs Nathan Shay and Stephan Shay shall recover nothing, and this
20   action is dismissed in its entirety on the merits; and
21   ///
22   ///
23   ///
24
25
26
27
28


                                                 2
                                  JUDGMENT
 1         Defendants City of Huntington Beach, Officer Brandon Rockett and Officer
 2   Daniel Subia are the prevailing parties for the purpose of any recovery of allowed
 3   costs against Plaintiffs Nathan Shay and Stephan Shay, under Federal Rule of Civil
 4   Procedure 54(d) and Central District Local Rule 54-1, et seq.
 5
 6   Dated: January 3, 2019
                                                   Honorable Andrew J. Guilford
 7
                                                   United States District Judge
 8
 9   Respectfully submitted by:
10   CITY OF HUNTINGTON BEACH
11
12   By: /s/ Daniel S. Cha
13   Daniel S. Cha, Sr. Deputy City Attorney
     Attorneys for Defendants
14   CITY OF HUNTINGTON BEACH,
15   BRANDON D. ROCKETT, and
16   DANIEL M. SUBIA

17
18
19
20
21
22
23
24
25
26
27
28


                                               3
                                  JUDGMENT
